 



Exhibit 10.4.1
FIRST AMENDMENT TO THE EMPLOYMENT AGREEMENT
     This First Amendment to the Employment Agreement (“Amendment”) is made
effective December 31, 2007, by and between DSW Inc., an Ohio corporation (the
“Company”), and Douglas J. Probst (the “Executive”);
     WHEREAS, the Company and the Executive are parties to that certain
Employment Agreement effective March 14, 2005 (the “Employment Agreement”);
     WHEREAS, the Company and the Executive have agreed to amend certain
provisions of the Employment Agreement;
     NOW, THEREFORE, the parties hereto, in consideration of the mutual
covenants herein contained, and intending to be legally bound hereby, agree as
follows:
1. Section 2.01 of the Employment Agreement is hereby amended by replacing
“Senior Vice President, Chief Financial Officer” in the first sentence with the
following: “Executive Vice President, Chief Financial Officer and Treasurer”.
2. Section 3.01 of the Employment Agreement is hereby amended by replacing
“$350,000” in the first sentence with the following: “$421,000”.
3. Section 3.06 of the Employment Agreement is hereby amended by inserting the
following sentence after the last sentence: “Reimbursement of expenses in one
year will not affect the amount of expenses that may be reimbursed in a later
year.”.
4. Section 3.08 of the Employment Agreement is hereby amended by deleting
Section 3.08 in its entirety.
5. Section 3.09 of the Employment Agreement is hereby amended by replacing
“3.09” with the following: “3.08”.
6. Section 4.02[2] of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
7. Section 4.06[2] of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
8. Section 4.06[3] of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
9. Section 5.01 of the Employment Agreement is hereby amended by replacing
subsection [1] in its entirety with the following: “[1] Method of Payment. If
the amount of any installment payments is or becomes less than or equal to the
applicable dollar amount under Section 402(g)(1)(B) of the Internal Revenue Code
of 1986, the Company may elect to pay such remaining installments as a lump
sum.”.

 



--------------------------------------------------------------------------------



 



10. Section 5.06 of the Employment Agreement is hereby amended by inserting in
the second sentence following the clause “Section 5.04[6]” and immediately
before the “,” the following: “and Section 10.10”.
11. Section 5.06 of the Employment Agreement is hereby amended by replacing
subsection [1] in its entirety with the following: “[1] Base Salary. For
12 months beginning on the date of Involuntary Termination Without Cause, the
Company will continue to pay the Executive’s Base Salary at the rate in effect
on the effective date of Involuntary Termination Without Cause. If such amount
exceeds two times the annual compensation limit prescribed by Section 401(a)(17)
of the Internal Revenue Code of 1986 (the “Involuntary Termination Limit”), then
the Company will pay the severance obligation described in this Section 5.06[1]
in two payment streams. The first payment stream will be equal to the
Involuntary Termination Limit, and the Company will pay this amount in
12 monthly installments, beginning on the date of Involuntary Termination
Without Cause. The amount of the second payment stream will equal the amount in
excess of the Involuntary Termination Limit. The Company will pay this amount in
six monthly installments beginning on the date that is six months after the date
of the Executive’s Involuntary Termination Without Cause.”.
12. Section 6.01 of the Employment Agreement is hereby amended by replacing
“Executive Vice President” in the last sentence with the following: “Senior Vice
President”.
13. The Employment Agreement is hereby amended by inserting immediately after
Section 10.09 the following: “10.10 IRC Section 409A Compliance. The parties
will administer this Agreement in a good faith attempt to avoid imposition on
Executive of penalties under Section 409A of the Internal Revenue Code of 1986
and the guidance promulgated thereunder. If Executive is a “specified employee”
as defined under Section 409A, and to the extent any payments under this
Agreement are otherwise payable in the period beginning with the termination
date and ending six months after the termination date and would subject
Executive to penalties under Section 409A, such payments will be delayed,
aggregated, and paid as soon as practicable after the date that is six months
after the date of termination.”.
14. Except as specifically amended by the provisions of this Amendment, all
terms of the Employment Agreement are unmodified and remain in full force and
effect.
IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

             
 
           
/s/ Douglas J. Probst
 
    By:  /s/ Kathleen C. Maurer
 
   
DOUGLAS J. PROBST
      Kathleen C. Maurer    
Execution Date:
      DSW Inc.    
 
      Execution Date:    

 